DETAILED ACTION
Specification
The amendment filed November 11, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: Regarding claim 1, the phrase “the wheel is adapted to retain the supplied liquid release agent on the wheel until the wheel applies the liquid release agent to the weakening line” is new matter. The disclosure provides proper support for the wheel being adapted to retain supplied release agent on the wheel, but does not implicitly or explicitly suggest the agent is retained until (emphasis on “until”) the wheel applies the liquid release agent to the weakening line is new matter. One having ordinary skill in the art, based on the disclosure, can reasonably conclude the wheel will retain some degree of the liquid release agent during rotation. It is equally as feasible that one of ordinary skill would recognize the liquid will evaporate, spew in various directions, and roll off the wheel at various instances during rotation of the wheel. Based on known interactions between rotating elements and liquid, one cannot infer from the disclosure that wheel retains the release agent until the wheel applies the liquid (this limitation appears to recite that the liquid is held in the wheel until it reaches the weakening line and then the liquid is dispersed in the line).
Regarding claims 15, 17, and 21, the phrase “the nozzle is located on a trialing side…so that the liquid release agent is carried over the wheel to a leading side of the wheel to be applied from the wheel to the weakening line” is new matter. The disclosure provides proper support for the wheel being adapted to retain supplied release agent on the wheel, but does not implicitly or explicitly suggest release agent is carried over the wheel, assumingly, by the wheel to another side of the wheel. As set forth above, the release agent is going to evaporate, spew in various directions, and roll off of the wheel. There are also numerous other factors that will determine how or if the fluid is moved relative to the wheel. The disclosure has not set forth any of these details, therefore, the newly added limitation is new matter.
Regarding claim 16, the phrase “the cold knife does not produce molten material when cutting the weakening line” is new matter. The disclosure makes no mention of the cold knife and molten material during cutting.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 18 and 21 are objected to because of the following informalities:  The phrase “the level” should be “a level”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9, 10, 12-14, 17, and 19 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over JP4575584 to Suzuki in view of US Patent No. 6,407,360 to Choo et al. and in further view of WO2007045317 to Pekal (which is equivalent to DE102005050940 to Pekal; hereinafter Pekal ‘317) and evidentiary reference to DE102009054604 to Pekal (herein after Pekal ‘604)
 	In re claims 1, as best understood, Suzuki teaches cold knife system for forming a weakening line on an automobile interior trim part, the cold knife cutting system comprising:
a cold knife (14a) for cutting the weakening line on a surface of the automobile interior trim part;
 a release agent applicator (26);
 the release agent applicator comprising: 
a wheel (20) adapted to roll in a weakening line (16) formed by cold knife weakening;
a nozzle (26) having an opening, wherein the opening of the nozzle is adjacent a rim of the wheel and is oriented towards the wheel; and 
wherein the nozzle is adapted to supply the release agent to the wheel, and the wheel is adapted to apply the release agent to the weakening line, when rolling therein (Para 13).
Note, Para 0013 of Suzuki teaches the air is supplied to both the wheel and the groove (16). The Examiner has interpreted this to mean that the wheel aids in directing the air towards the weakening line when rolling. Further, it has been interpreted, the knife of Suzuki is a cold knife.
Regarding claim 1, Suzuki teaches the cold knife, wheel, and release agent applicator are arranged in a relationship which maintains a distance therebetween so that the cold knife and the release agent applicator do not interfere with each other, but does not provide specific details to there being a connector which connects the cold knife and the release agent applicator.
Choo teaches a nozzle and scriber arrangement which is connected by a plate (283). The plate permits the nozzle and scriber to be placed in a distanced relationship.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the knife, wheel, and release arrangement with a plate connector as taught by Choo to maintain proper alignment between the knife, wheel, and release arrangement to aid in proper groove (weakening line) formation. Proper groove formation is defined as the knife making the desired incision at a desired location, followed by the wheel for outwardly tracing the molten resin outward, which is subsequently followed by the release agent to air cool the groove to stabilize the shape (Paras 0013-0014).

Regarding claim 1, Suzuki teaches a nozzle providing air (or a fluid) to the rim of the blade, but does not teach the fluid is a liquid.
Note, per Merriam Webster Dictionary, the plain and ordinary meaning of the term fluid is defined as a substance such as a liquid or a gas tending to flow or conform to the outline of its container. The device of Suzuki blows air, which is a fluid.
Pekal ‘317 teaches applying a liquid release agent via a nozzle (7,9) which acts as a separating agent to prevent the gap of the film from sticking together during subsequent processing. The film disclosed in Pekal ‘317 can be for example, PCV, PU, or the like. 
Evidentiary reference to Pekal ‘604 provides evidence that a separating agent is introduced into a weakening line to prevent a subsequently introduced foam material from penetrating into the weakening line and nullifying the advantageous effect of the weakening line (Para 0034).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide Suzuki with a liquid release agent as taught by Pekal ‘317 to aid in separating the weakening line to prevent the gap from sticking together during subsequent processing (Para 0005). Pekal ‘604 provides evidence that using a release agent in weakening line prevents foam material from entering the line and nullifying the advantageous effect of the weakening line (Para 0034).

Regarding claim 1, the Examiner has interpreted the nozzle must have a feeder which permits air to flow through the nozzle. Suzuki is silent to the feeder; however, in the event one may argue Suzuki does not teach a feeder, Pekal ‘317 teaches it is known to in the art to provide a feeder (pump) to supply fluid to the nozzle (7,9,11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the nozzle of Suzuki with a feeder (or pump) as taught by Pekal ‘317 to provide the exact amount of fluid to the parting groove in an accurate and consistent manner. The feeder (metering pump) as set forth by Pekal ‘317 as also known for moving low volumes of fluid. 
In re claim 3, Suzuki teaches wherein the wheel has a rim comprising a tread (28, Suzuki).
The term tread has been given its plain and ordinary meaning as set forth by Merriam Webster Dictionary, as a manner of stepping. The wheel of Suzuki has a plurality of stepped grooves.
In re claim 5, Suzuki teaches further comprising a holder (22, Suzuki) adapted to at least hold the wheel (20) and exert a pressure to the weakening line (Para 0011, Suzuki).
In re claim 13, Suzuki teaches the automobile interior trim part (10) is made from thermoplastic olefin (Para 0002).
	Note, the preamble is directed to a cold knife system, not the workpiece.

	Regarding claim 4, Sukuzi teaches a wheel (20) having a rolling speed. The wheel speed is important in order to properly trace the molten resin to stabilize the groove. It would have been obvious to one before the effective filing date of the invention to rotate the wheel of Sukuzi at a desired speed to maintain groove stabilization after cutting (Para 0012). A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. MPEP 2143, Section I, Part E. The modification of Sukuzi would have been obvious to try for the reasons set forth below:
(1) A finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem.
The Examiner recognized there was a design need to rotate the wheel at a desired speed and Sukuzi provides a teaching rotating a wheel at a speed to trace the resin molten outward after cutting to maintain stabilization of the groove, which is a design need based in the art of automobile trim/airbag covers. Based on the teachings provided by Sukuzi, the Examiner concluded it would have been obvious rotate the wheel at a desired speed, based on various factors, including the properties of the film, etc., as taught by Sukuzi to maintain stabilization of the groove. 
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem.
The Examiner recognized that Sukuzi provided a teaching rotating a wheel along a groove after cutting to stabilize the wheel. Based on the teachings Sukuzi, one of ordinary skill in the art would have found that there are a finite number of identified values that could be implemented as the rotating speed of the wheel, to perform the intended function stabilizing the groove. The rotation of the wheel in Sukuzi would have provided one of ordinary skill in the art with a baseline value to being experimentation. In other words, one would have been prompted to try various before arriving at the speed of the wheel being within the range of 20 to 40 mm/s  to maintain stabilization of the groove.
(3) A finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
The Examiner determined that based on the teachings Sukuzi, that the rotating wheel aids in moving the molten resin outward and stabilizing the groove. One having ordinary skill in the art would have been knowledgeable that the expectation of success, that rotating the wheel at a speed, based on various factors, including the material of the film would aid in maintaining stabilization of the groove.
(4) Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The Examiner recognized Sukuzi teaches a rotating the wheel at a speed, which is in view of the facts of the case under consideration. Therefore, based on the facts of the case, one would have been prompted to try the rotational speed of the wheel of between 20 and 40 mm/s to maintain stabilization of the groove. 

	Regarding claim 9, Sukuzi teaches the weakening line having a thinner residual thickness than constant thickness, but does teach the residual thickness is 0.5mm to 0.7mm.
	Alternative embodiment to Figure 9 of Sukuzi (which is also prior art) teaches the weakening line has a normal constant thickness of 0.8mm (Para 0005). 
	It would have been obvious to one before the effective filing date of the invention to dimension the residual thickness of to Sukuzi to have a thickness less than the normal constant thickness of 0.8mm, as taught by alternative embodiment to Figure 9 of Sukuzi to prevent resin melted in the skin from spreading. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. MPEP 2143, Section I, Part E. The combination of modified Sukuzi would have been obvious to try for the reasons set forth below:
(1) A finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem.
The Examiner recognized there was a design need to dimension the weakening line of Sukuzi to have a specific thickness to stabilize the groove and prevent the resin melted in the skin from spreading, which is a design need based in the art of automobile trim/airbag covers. Based on the teachings provided by Sukuzi, the Examiner concluded it would have been obvious to modify the thickness by alternative embodiment to Figure 9 of Sukuzi to prevent the resin melted in the skin from spreading.
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem.
The Examiner recognized that alternative embodiment to Figure 9 of Sukuzi provided a teaching of a specific thickness of less than 0.8 millimeters. Based on the teachings of alternative embodiment to Figure 9 of Sukuzi, one of ordinary skill in the art would have found that there are a finite number of identified values that could be implemented as the thickness, to perform the intended function of preventing the resin from spreading. The value of less than 0.8 mm as taught by alternative embodiment to Figure 9 of Sukuzi, would have provided one of ordinary skill in the art with a baseline value to being experimentation. In other words, one would have been prompted to try various values above and below the less than 0.8 mm before arriving at the thickness which allows the integrity of the weakening line to be maintained.
(3) A finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
The Examiner determined that based on the teachings of alternative embodiment to Figure 9 of Sukuzi, that the modified thickness of the weakening line of Sukuzi could have a thickness as set forth by alternative embodiment to Figure 9 of Sukuzi, since the thickness of less than 0.8 mm would not jeopardize the intended purpose of the weakening line. One having ordinary skill in the art would have been knowledgeable that the expectation of success, of providing the weakening line with thickness of less than 0.8mm would still permit the weakening line to perform its intended function with respect to limiting the spreading of the resin.
(4) Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The Examiner recognized that alternative embodiment to Figure 9 of Sukuzi teaches a thickness of less than 0.8 mm being applied to a weakening line, which is in view of the facts of the case under consideration. Therefore, based on the facts of the case, one would have been prompted to try various residual thicknesses above and below the values of less than 0.8 mm as taught by alternative embodiment to Figure 9 of Sukuzi to find the thickness that did not jeopardize the integrity of the weakening line.
 
Regarding claim 10, Sukuzi teaches and opening in the nozzle is spaced from the rim of the wheel by a distance, but does not teach the distance is 1 to 5mm.
It would have been obvious to one before the effective filing date of the invention to place the nozzle of Sukuzi a small distance from the wheel to maintain stabilization of the groove (Para 0012). A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. MPEP 2143, Section I, Part E. The modification of Sukuzi would have been obvious to try for the reasons set forth below:
(1) A finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem.
The Examiner recognized there was a design need to position the nozzle relative to the rim and Sukuzi provides a teaching of a rim and nozzle have a very small distance to maintain stabilization of the groove, which is a design need based in the art of automobile trim/airbag covers. Based on the teachings provided by Sukuzi, the Examiner concluded it would have been obvious to orient the opening of the nozzle a very small distance as taught by Sukuzi to maintain stabilization of the groove. 
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem.
The Examiner recognized that Sukuzi provided a teaching of a very small distance between the nozzle and the wheel. Based on the teachings Sukuzi, one of ordinary skill in the art would have found that there are a finite number of identified values that could be implemented as the distance, to perform the intended function stabilizing the groove. The small distance shown in at least Figure 1 of Sukuzi would have provided one of ordinary skill in the art with a baseline value to being experimentation. In other words, one would have been prompted to try various values before arriving at the small distance of 1 to 5mm between the nozzle and the wheel to maintain stabilization of the groove.
(3) A finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
The Examiner determined that based on the teachings Sukuzi, providing a small distance between the wheel and the nozzle provides groove stabilization. One having ordinary skill in the art would have been knowledgeable that the expectation of success, of providing the distance from the nozzle to the wheel to be very small to maintain the intended function of maintaining stabilization of the groove.
(4) Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The Examiner recognized Sukuzi teaches a very small distance between the nozzle and the wheel, which is in view of the facts of the case under consideration. Therefore, based on the facts of the case, one would have been prompted to try distance the wheel from the nozzle between 1 to 5mm to maintain stabilization of the groove. 

Regarding claim 12, modified Suzuki teaches the connector permits the knife and supply agent to be distanced relative to one another; however, the modification does not teach the distance between the cold knife and release agent is 10 to 20cm.
Pekal ‘317 provides a teaching of a knife positioned a very small distance relative to the release agent (Fig. 1). The spacings occur along the surface of the knife and with respect to the mouth of the release agent and the tip of the blade. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to distance the knife and the release applicator of Suzuki to have a small distance therebetween as taught by Pekal ‘317 to aid in separating the weakening line to prevent the gap from sticking together during subsequent processing (Para 0005). If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. MPEP 2143, Section I, Part E.
Note, the Examiner acknowledge, Suzuki has a connector, knife, wheel and release agent arrangement (with a distance between the knife and release agent) and Pekal ‘317 teaches a blade, knife, and release agent arrangement (with a very small distance between the knife and release agent). Suzuki and Pekal ‘317 have different structures; however, the intended function of the devices is very similar, in that, it is important for the weakening line to be properly stabilized for subsequent processing. Stabilizing the weakening line is conducted via the release agent. Evidentiary reference to Pekal ‘604 provides evidence that a releasing (separating) agent is introduced into a weakening line to prevent a subsequently introduced foam material from penetrating into the weakening line and nullifying the advantageous effect of the weakening line (Para 0034).

The combination of modified Sukuzi would have been obvious to try for the reasons set forth below:
(1) A finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem.
The Examiner recognized there was a design need to distance the knife from the nozzle in order to maintain stabilization the weakening line of Sukuzi to by positioning the nozzle to ensure the release agent is directed to theweakening line, which is a design need based in the art of automobile trim/airbag covers. Based on the teachings provided by Sukuzi as modified by Pekel ‘317, the Examiner concluded it would have been obvious to distance the knife from the release agent in order to retain the release agent in the weakening line. 
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem.
The Examiner recognized Pekal ‘317 provided a teaching of a specific distance of the nozzle relative to the knife. Based on the teachings of Pekal ‘317 one of ordinary skill in the art would have found that there are a finite number of identified values that could be implemented as the distance, to perform the intended function of preventing the release agent from reaching outside of the weakening line. The small distance between the knife and the release agent of Pekal ‘940, would have provided one of ordinary skill in the art with a baseline value to being experimentation. In other words, one would have been prompted to try various values above and below the less 10cm and 20 cm before arriving at the distance which allows the integrity of the release agent to maintain separating the film and to preventing blistering in subsequent processing.
(3) A finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
The Examiner determined that based on the teachings Pekal ‘317, that the modified distance between the knife and the release agent of Suzuki could have a small distance as set forth by Pekal ‘317, since the distance of between 10cm and 20 cm would not jeopardize the intended purpose release agent and weakening line. One having ordinary skill in the art would have been knowledgeable that the expectation of success, that distancing the release agent from the knife between 10 and 20 cm would still permit the release agent maintain separation of the weakening line and preventing blistering in subsequent processing. 
(4) Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The Examiner recognized that Pekal ‘317 teaches a small distance between the knife and the release agent, which is in view of the facts of the case under consideration. Therefore, based on the facts of the case, one would have been prompted to try various distances above and below the values10 cm and 20 cm to find the distance between the knife and release agent that does not jeopardize the integrity of release agent and weakening line.

In re claim 14, Suzuki teaches a method for forming a cold knife weakening line on an automobile interior trim part (Para 0002), comprising the following steps using the cold knife system according to claim 1: 
cutting a weakening line (16) on the surface of the automobile interior trim part (10); and
applying the release agent (via 26) in the weakening line via the release agent applicator.
In re claim 15, as best understood, modified Sukuzi teaches the opening of the nozzle is located on a trailing side of the wheel (20, Sukuzi) so that the liquid release agent (7,9, Pekal, ‘317) is capable of being carried over the wheel to a leading side of the wheel and capable of being applied from the wheel to the weakening line when the wheel rolls in the weakening line.

In re claim 17, as best understood, Suzuki teaches cold knife system for forming a weakening line on an automobile interior trim part, the cold knife cutting system comprising:
a cold knife (14a) for cutting the weakening line on a surface of the automobile interior trim part;
 a release agent applicator (26);
 the release agent applicator comprising: 
a wheel (20) adapted to roll in a weakening line (16) formed by cold knife weakening;
a nozzle (26) having an opening, wherein the opening of the nozzle is adjacent a rim of the wheel and is oriented towards the wheel; and 
wherein the nozzle is adapted to supply the release agent to the wheel, and the wheel is adapted to apply the release agent to the weakening line, when rolling therein (Para 13); and
the rim comprises a tread (28).
Note, Para 0013 of Suzuki teaches the air is supplied to both the wheel and the groove (16). The Examiner has interpreted this to mean that the wheel aids in directing the air towards the weakening line when rolling. Further, it has been interpreted, the knife of Suzuki is a cold knife.
Regarding claim 17, Suzuki teaches the cold knife, wheel, and release agent applicator are arranged in a relationship which maintains a distance therebetween so that the cold knife and the release agent applicator do not interfere with each other, but does not provide specific details to there being a connector which connects the cold knife and the release agent applicator.
Choo teaches a nozzle and scriber arrangement which is connected by a plate (283). The plate permits the nozzle and scriber to be placed in a distanced relationship.
See motivation on Page 5, above.

Regarding claim 17, Suzuki teaches a nozzle providing air (or a fluid) to the rim of the blade, but does not teach the fluid is a liquid.
Note, per Merriam Webster Dictionary, the plain and ordinary meaning of the term fluid is defined as a substance such as a liquid or a gas tending to flow or conform to the outline of its container. The device of Suzuki blows air, which is a fluid.
Pekal ‘317 teaches applying a liquid release agent via a nozzle (7,9) which acts as a separating agent to prevent the gap of the film from sticking together during subsequent processing. The film disclosed in Pekal ‘317 can be for example, PCV, PU, or the like. 
Evidentiary reference to Pekal ‘604 provides evidence that a separating agent is introduced into a weakening line to prevent a subsequently introduced foam material from penetrating into the weakening line and nullifying the advantageous effect of the weakening line (Para 0034).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide Suzuki with a liquid release agent as taught by Pekal ‘317 to aid in separating the weakening line to prevent the gap from sticking together during subsequent processing (Para 0005). Pekal ‘604 provides evidence that using a release agent in weakening line prevents foam material from entering the line and nullifying the advantageous effect of the weakening line (Para 0034). The modification would permit the wheel to be adapted to apply the liquid release agent to the weakening line when rolling therein, the liquid to adhere to the wheel when carried from a trailing side of the wheel to a leading side to apply the adhered liquid released agent from the wheel to the weakening line when the wheel rolls in the weakening line.

Regarding claim 17, the Examiner has interpreted the nozzle must have a feeder which permits air to flow through the nozzle. Suzuki is silent to the feeder; however, in the event one may argue Suzuki does not teach a feeder, Pekal ‘317 teaches it is known to in the art to provide a feeder (pump) to supply fluid to the nozzle (7,9,11).
See motivation on Page 7, above.

	In re claims 19, as best understood, Suzuki teaches cold knife system for forming a weakening line on an automobile interior trim part, the cold knife cutting system comprising:
a cold knife (14a) for cutting the weakening line on a surface of the automobile interior trim part;
 a release agent applicator (26);
 the release agent applicator comprising: 
a wheel (20) adapted to roll in a weakening line (16) formed by cold knife weakening;
a nozzle (26) having an opening, wherein the opening of the nozzle is adjacent a rim of the wheel and is oriented towards the wheel; and 
wherein the nozzle is adapted to supply the release agent to the wheel, and the wheel is adapted to apply the release agent to the weakening line, when rolling therein (Para 13).
Note, Para 0013 of Suzuki teaches the air is supplied to both the wheel and the groove (16). The Examiner has interpreted this to mean that the wheel aids in directing the air towards the weakening line when rolling. Further, it has been interpreted, the knife of Suzuki is a cold knife.
Regarding claim 19, Suzuki teaches the cold knife, wheel, and release agent applicator are arranged in a relationship which maintains a distance therebetween so that the cold knife and the release agent applicator do not interfere with each other, but does not provide specific details to there being a connector which connects the cold knife and the release agent applicator.
Choo teaches a nozzle and scriber arrangement which is connected by a plate (283). The plate permits the nozzle and scriber to be placed in a distanced relationship.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the knife, wheel, and release arrangement with a plate connector as taught by Choo to maintain proper alignment between the knife, wheel, and release arrangement to aid in proper groove (weakening line) formation. Proper groove formation is defined as the knife making the desired incision at a desired location, followed by the wheel for outwardly tracing the molten resin outward, which is subsequently followed by the release agent to air cool the groove to stabilize the shape (Paras 0013-0014). The modification would lead to the feeder moving with the cold knife, release agent applicator and connector when the wheel rolls in the weakening line.

Regarding claim 19, Suzuki teaches a nozzle providing air (or a fluid) to the rim of the blade, but does not teach the fluid is a liquid.
Note, per Merriam Webster Dictionary, the plain and ordinary meaning of the term fluid is defined as a substance such as a liquid or a gas tending to flow or conform to the outline of its container. The device of Suzuki blows air, which is a fluid.
Pekal ‘317 teaches applying a liquid release agent via a nozzle (7,9) which acts as a separating agent to prevent the gap of the film from sticking together during subsequent processing. The film disclosed in Pekal ‘317 can be for example, PCV, PU, or the like. 
Evidentiary reference to Pekal ‘604 provides evidence that a separating agent is introduced into a weakening line to prevent a subsequently introduced foam material from penetrating into the weakening line and nullifying the advantageous effect of the weakening line (Para 0034).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide Suzuki with a liquid release agent as taught by Pekal ‘317 to aid in separating the weakening line to prevent the gap from sticking together during subsequent processing (Para 0005). Pekal ‘604 provides evidence that using a release agent in weakening line prevents foam material from entering the line and nullifying the advantageous effect of the weakening line (Para 0034).

Regarding claim 19, the Examiner has interpreted the nozzle must have a feeder which permits air to flow through the nozzle. Suzuki is silent to the feeder; however, in the event one may argue Suzuki does not teach a feeder, Pekal ‘317 teaches it is known to in the art to provide a feeder (pump) to supply fluid to the nozzle (7,9,11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the nozzle of Suzuki with a feeder (or pump) as taught by Pekal ‘317 to provide the exact amount of fluid to the parting groove in an accurate and consistent manner. The feeder (metering pump) as set forth by Pekal ‘317 as also known for moving low volumes of fluid. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sukuzi in view of Choo and in further view of Pekal ‘317 and evidentiary patent to Pekal ‘604, as applied to the above claims, and in further view of KR20160003583 to Takmatsu et al.
In re claim 2, modified Sukuzi teaches a wheel having a thickness, but does not teach the wheel has a thickness comprised between 1.5 to 3mm.
Takmatsu teaches a wheel (11) having a thickness of 0.6 to 1.5mm (Pg. 3, lines 32-35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to fabricate the wheel of modified Sukuzi to have a thickness of 0.6 to 1.5mm as taught by Takmatsu due to the desired shape of the groove portion. Altering the thickness of the wheel is an obvious matter of design choice based on the desired shape of the groove.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sukuzi in view of Choo and in further view of Pekal ‘317, as applied to the above claims, and in further view of US Patent Application Publication No. 20170152843 to Bei et al.
In re claim 6, modified Sukuzi teaches providing a feeder, but does not teach the release agent feeder comprises a controllable pumper for pumping the release agent to the nozzle, wherein the pumper is adapted to control the releasing speed of the release agent at the opening of the nozzle, in which the releasing speed is comprised between 0.05 g/s and 0.15 g/s.
Pekel teaches a controllable pumper (Pg. 3, lines 8-10) for pumping the release agent to the nozzle which is adapted to control the releasing speed of the release agent at the opening of the nozzle.
Bei teaches a controllable pumper (220) adapted to control the releasing speed for pumping the release agent to the nozzle which is adapted to control the releasing speed between 0.5 g/s and 0.15 g/s of the release agent at the opening of the nozzle (Paras 0055-0059).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Sukuzi with a controllable pumper as taught by Pekel and Bei to provide the exact amount of fluid to the parting groove in an accurate and consistent manner.

Claims 18 and 21 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Choo et al. and in further view of Pekal (hereinafter Pekal ‘317) and evidentiary reference to Pekal (herein after Pekal ‘604), as applied to the above claims, and in further view of KR20100091151 to Kwon.	
In re claim 18, Sukuzi teaches wherein the opening of the nozzle (26) near the level of a center of the wheel.
In re claim 21, as best understood, Sukuzi teaches wherein the opening of the nozzle (26) near the level of a center of the wheel, and
Wherein the rim comprises a tread (28) such that liquid release agent is capable of adhering to the wheel and is capable of being carried from a trailing side of the wheel to a leading side of the wheel to apply the adhered liquid release agent from the wheel to the weakening line when the wheel rolls in the weakening line.
Regarding claims 18 and 21, Sukuzi teaches wherein the opening of the nozzle is near the level of the center of the wheel but does not teach the opening is above the center of the wheel.
Kwon provides a teaching in the art of nozzles and wheels, of a nozzle (292) being positioned above the center level of a wheel (Fig. 6) to aid in removing debris from the wheel.
It would have been obvious to one before the effective filing date of the invention to position the nozzle of Sukuzi above the center level of the wheel as taught by Kwon to remove debris from the surface of the wheel.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Choo et al. and in further view of Pekal (hereinafter Pekal ‘317) and evidentiary reference to Pekal (herein after Pekal ‘604), as applied to the above claims, and in further view of WO 2015190281 to Yamada.
 In re claim 20, modified Suzuki teaches a release agent feeder, but does not teach a tank for containing the liquid release agent and providing the contained liquid release agent to the nozzle, the tank being attached to the connector. 
Yamada teaches in the art of providing a liquid to a substrate, a pump (24b) which feeds the liquid and a tank (24c) which stores the liquid. 
It would have been obvious to one before the effective filing date of the invention to provide modified Suzuki with a tank as taught by Yamada to protect the liquid from external contaminants while also providing a continuous supply of liquid to the pump.  The modification would lead to the tank being attached to the connector (since the release agent feeder is attached to the tank and the tank is part of the feeder).

Claim 16, has been rejected under 112, first paragraph; however, an art rejection has not been applied. The subject matter appears to have been amended into the claims to overcome the applied prior art to Suzuki. The claimed subject matter appears to have little to no significance to the pending invention. 


Response to Arguments
Applicant's arguments filed November 11, 2022 have been fully considered but they are not persuasive. Applicant argues the prior art to Choo is nonanalgous since Choo is not in the same field of endeavor as Applicants nor is it reasonably pertinent to the problem faced by the inventor in the present application which is a problem with materials in subsequent processing sticking to the weakening line.
Sukuzi teaches a cold knife, wheel, and nozzle arrangement. From the disclosure of Sukuzi it can be reaonsably concluded that the devices in the arrangement are separate, but useable in a very close relationship. Choo provides a teaching in the art of cutting a substrate a nozzle and scriber arrangement which is connected by a plate (283). The plate permits the nozzle and scriber to be placed in a distanced relationship and movable together along the surface of the substrate. Both Choo and Sukuzi are performing a cutting operation which is subsequently followed by a fluid operation. One having ordinary skill in the art would have been prompted to look to all fields of endeavors where both a cutting device and device for applying fluid operate sequentially while moving relative to the substrate. One would have looked to Choo since Choo teaches a connector for aligning and moving each of these structures as a single unit. This permits alignment between the knife, wheel, and release arrangement to aid in proper groove (weakening line) formation. Proper groove formation is defined as the knife making the desired incision at a desired location, followed by the wheel for outwardly tracing the molten resin outward, which is subsequently followed by the release agent to air cool the groove to stabilize the shape (Paras 0013-0014). Providing Sukuzi with a connector of Choo is analogous since the reference is reasonably pertinent to the problem faced by the inventor, which is stabilizing the groove, even if it is from a different field of endeavor. See MPEP 2141.01(a).

Applicant argues the rationale to modify Suzuki in view of Choo is unsatisfying and logically improper since the Examiner generalizes cooling air form Suzuki as a “fluid” in order to partially rationalize the proposed modification. Applicant argues Suzuki does not generalize the cooling air as a gas and certainly not a “fluid.” Applicant argues that one would not have provided Sukuzi with a liquid as taught by Choo, and even if the modification were to be made the liquid would have to directly be applied to the blade in a sealed manner so that no release agent can reach into areas outside the parting line.
The Examiner respectfully disagrees. Note, per Merriam Webster Dictionary, the plain and ordinary meaning of the term fluid is defined as a substance such as a liquid or a gas tending to flow or conform to the outline of its container. The device of Suzuki blows air, which is a fluid. One of ordinary skill in the would recognize a fluid can be air, which is a gas, or a liquid. Both air and liquids are used in machines, and specifically during cutting, to cool machine parts, including a knife blade, as well as to remove debris. The term “fluid” in the art of machining is not limited to a liquid. Based on the teachings of the art and the BRI of the term “fluid” the Examiner has not mischaracterized the term “fluid” with respect to Suzuki. Suzuki and Pekal ‘940 are both directed trimming the interior of an automobile. Suzuki teaches trimming via a knife to create a weakening line, which is subsequently traced and cooled via air to stabilize the groove. Pekal ‘940 teaches cutting the groove and applying liquid to the weakening line as a separating agent. One would have looked to Pekal ‘940 to apply a liquid to Suzuki to work in conjunction with the trace member as a separating agent.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724